DETAILED ACTION
This action is in response to the communication filed on 11/03/2021.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 11/03/2021, the claims 1-5 and 8-20 (renumbered as 1-18) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In view of the applicant amendment filed on 11/03/2021 all rejections have been withdrawn. 

REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance:
 The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 8, & 9. More specifically, the prior art of record does not specifically suggest accept an input of a set of a question in the natural language and a correct answer that is an appropriate output to the question; generate at least one condition to be satisfied by the formal language input on searching a search database for the correct answer, based on data associated with the 
Dependent claims 2-5, & 10-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Takagi discloses US 20170243116 A1 APPARATUS AND METHOD TO DETERMINE KEYWORDS ENABLING RELIABLE SEARCH FOR AN ANSWER TO QUESTION INFORMATION.
 Agichtein et al discloses US 20070094285 A1 Question answering over structured content on the web.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Mohammad A Sana/Primary Examiner, Art Unit 2166